
	

115 SRES 575 ATS: Honoring the memory of the 5 victims of the attack at the Capital Gazette in Annapolis, Maryland, on June 28, 2018.
U.S. Senate
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 575
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2018
			Mr. Cardin (for himself, Mr. Van Hollen, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the memory of the 5 victims of the attack at the Capital Gazette in Annapolis, Maryland,
			 on
			 June 28, 2018.
	
	
 Whereas the Capital Gazette traces its history to 1727 and is one of the oldest newspapers published in the United States;
 Whereas the Capital Gazette opposed the Stamp Act, a law that helped to precipitate the American Revolution;
 Whereas the Capital Gazette is a sister publication to the Baltimore Sun and maintains a reputation as a trusted and well-respected newspaper outlet that informs and uplifts communities in Annapolis, Anne Arundel County, and Kent Island, Maryland;
 Whereas journalism is a cornerstone of the democratic society of the United States; Whereas local news outlets, including the Capital Gazette—
 (1)are focused on delivering truthful and thorough reporting, local investigation, and community advocacy; and
 (2)are unfettered by individuals or groups who seek to damage journalistic integrity by demonizing the media, spreading disinformation, and harassing and intimidating dedicated journalists;
 Whereas Thomas Jefferson said: “Were it left to me to decide whether we should have a government without newspapers, or newspapers without a government, I should not hesitate a moment to prefer the latter.”;
 Whereas, on the afternoon of June 28, 2018, a 38-year-old gunman entered the Capital Gazette newsroom in Annapolis, Maryland, with a shotgun and smoke grenades and killed 5 employees;
 Whereas after the Circuit Court of Prince George's County, Maryland, dismissed a spurious defamation lawsuit filed by the gunman against the Capital Gazette in 2011, the gunman held a grudge against the newspaper and harassed and threatened the staff of the newspaper and other local news outlets and local public officials;
 Whereas during the attack, staff inside the building remained committed to their journalistic duty and continued to report by tweeting and sharing information while their lives were in danger;
 Whereas officers of the Anne Arundel County Police Department, the Annapolis Police Department, and the Anne Arundel County Sheriff’s Office responded to the scene within 1 minute after receiving the first 911 calls and bravely apprehended the gunman and evacuated the building;
 Whereas officers of the Bureau of Alcohol, Tobacco, Firearms and Explosives and the Federal Bureau of Investigation and other Federal law enforcement officers also responded swiftly to assist local law enforcement and the Maryland State Police;
 Whereas other first responders also arrived on the scene within minutes of the attack, helping save lives and restore order;
 Whereas staff from the Capital Gazette and the Baltimore Sun affirmed their dedication to journalistic integrity and released a newspaper the morning following the attack that reported on the shooting and commemorated the lives of their friends and colleagues with 5 heartfelt obituaries;
 Whereas the Senate honors— (1)Gerald Fischman, 61, who was an editor with more than 25 years of service with the Capital Gazette and who was known at the newspaper and throughout the community for his brilliant mind and writing;
 (2)Rob Hiaasen, 59, who was a columnist, editor, teacher, and storyteller and who brought compassion and humor to his community-focused reporting;
 (3)John McNamara, 56, who was a skilled writer and avid sports fan and who combined these passions in his 24-year career as a sports reporter at the Capital Gazette;
 (4)Rebecca Smith, 34, who was a newly hired sales assistant known for her kindness, compassion, and love for her family; and
 (5)Wendi Winters, 65, who was a talented writer who built her career as a public relations professional and journalist and who was well-known for her profound reporting on the lives and achievements of people within the community;
 Whereas the community of Anne Arundel County, Maryland, survivors of the attack, loved ones of the victims, and mourners across Maryland came together to express an outpouring of support for the victims and their families;
 Whereas the State of Maryland immediately ordered all State flags in Maryland to be flown at half-staff in honor of the victims; and
 Whereas the flags of the United States were flown at half-staff across the United States in honor of the Capital Gazette victims on July 3, 2018: Now, therefore, be it
		
	
 That the Senate— (1)commemorates the lives, careers, and service of the 5 victims of the shooting, Gerald Fischman, Rob Hiaasen, John McNamara, Rebecca Smith, and Wendi Winters;
 (2)honors the survivors of the attack and the families of the victims and pledges continued support for their recovery;
 (3)applauds the bravery and professionalism of the staff of the Capital Gazette who remained committed to their journalistic craft and their fallen colleagues during and after the attack;
 (4)thanks the State, county, local, and Federal law enforcement officers and other emergency first responders for their heroic actions;
 (5)recognizes the unity, compassion, and resilience of the communities of Annapolis, Maryland and Anne Arundel County, Maryland, after the attack;
 (6)reaffirms the commitment of the Senate to defending the First Amendment to the Constitution of the United States;
 (7)honors media and journalism as core institutions of the democracy of the United States; and (8)respectfully requests that the Secretary of the Senate transmit enrolled copies of this resolution to the Editor-in-Chief of the Capital Gazette.
			
